NEITHER THIS NOTE NOR THE SECURITIES INTO WHICH THIS NOTE IS CONVERTIBLE HAVE
BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES
COMMISSION OF ANY STATE. THESE SECURITIES HAVE BEEN SOLD IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.

 

 

MAX SOUND CORPORATION

 

CONVERTIBLE NOTE

 

 

Issuance Date: December 5, 2016 Original Principal Amount: $250,000

Note No. MAXD-1 Consideration Paid at Close: $75,000

 

 

FOR VALUE RECEIVED, Max Sound Corporation, a Delaware corporation (the
"Company"), hereby promises to pay to the order of Lucas Hoppel or registered
assigns (the "Holder") the amount set out above as the Original Principal Amount
(as reduced pursuant to the terms hereof pursuant to redemption, conversion or
otherwise, the "Principal") when due, whether upon the Maturity Date (as defined
below), acceleration, redemption or otherwise (in each case in accordance with
the terms hereof) and to pay interest ("Interest") on any outstanding Principal
at the applicable Interest Rate from the date set out above as the Issuance Date
(the "Issuance Date") until the same becomes due and payable, upon the Maturity
Date or acceleration, conversion, redemption or otherwise (in each case in
accordance with the terms hereof).

 

The Original Principal Amount is $250,000 (two hundred fifty thousand) plus
accrued and unpaid interest and any other fees. The Consideration is $237,500
(two hundred thirty seven thousand five hundred) payable by wire transfer (there
exists a $12,500 prorated original issue discount (the “OID”)). The Holder shall
pay $75,000 of Consideration upon closing of this Note. The Holder may pay
additional Consideration to the Company in such amounts and at such dates as
Holder may choose in its sole discretion. For purposes hereof, the term
“Outstanding Balance” means the Original Principal Amount, as reduced or
increased, as the case may be, pursuant to the terms hereof for conversion,
breach hereof or otherwise, plus any accrued but unpaid interest, collection and
enforcements costs, and any other fees, penalties, damages or charges incurred
under this Note. The Original Principal Amount due to Holder shall be prorated
based on the Consideration paid by Holder (plus an approximate 5% Original Issue
Discount that is prorated based on the Consideration paid by the Holder as well
as any other interest or fees) such that the Company is only required to repay
the amount funded and the Company is not required to repay any unfunded portion
of this Note.

 

GENERAL TERMS

 

(a)                  Payment of Principal. The "Maturity Date" shall be one year
from the date of each payment of Consideration, as may be extended at the option
of the Holder in the event that, and for so long as, an Event of Default (as
defined below) shall not have occurred and be continuing on the Maturity Date
(as may be extended pursuant to this Section 1) or any event shall not have
occurred

 

 

and be continuing on the Maturity Date (as may be extended pursuant to this
Section 1) that with the passage of time and the failure to cure would result in
an Event of Default.

 

(b)                 Interest. A pro-rated annual interest charge of eight
percent (8%) APR (“Interest Rate”) shall be applied on the Issuance Date to the
Original Principal Amount. Interest hereunder shall be paid on the Maturity Date
(or sooner as provided herein) to the Holder or its assignee in whose name this
Note is registered on the records of the Company regarding registration and
transfers of Notes in cash or converted into Common Stock at the Conversion
Price provided the Equity Conditions are satisfied.

 

 

pledged to the Holder

(c)Security. This Note shall not be secured by any collateral or any assets

 

(2)EVENTS OF DEFAULT.

 

(a)                  An “Event of Default”, wherever used herein, means any one
of the following events (whatever the reason and whether it shall be voluntary
or involuntary or effected by operation of law or pursuant to any judgment,
decree or order of any court, or any order, rule or regulation of any
administrative or governmental body):

 

(i)                   The Company's failure to pay to the Holder any amount of
Principal, Interest, or other amounts when and as due under this Note
(including, without limitation, the Company's failure to pay any redemption
payments or amounts hereunder);

 

(ii)A Conversion Failure as defined in section 3(b)(ii)

 

(iii)                The Company or any subsidiary of the Company shall
commence, or there shall be commenced against the Company or any subsidiary of
the Company under any applicable bankruptcy or insolvency laws as now or
hereafter in effect or any successor thereto, or the Company or any subsidiary
of the Company commences any other proceeding under any reorganization,
arrangement, adjustment of debt, relief of debtors, dissolution, insolvency or
liquidation or similar law of any jurisdiction whether now or hereafter in
effect relating to the Company or any subsidiary of the Company or there is
commenced against the Company or any subsidiary of the Company any such
bankruptcy, insolvency or other proceeding which remains undismissed for a
period of 61 days; or the Company or any subsidiary of the Company is
adjudicated insolvent or bankrupt; or any order of relief or other order
approving any such case or proceeding is entered; or the Company or any
subsidiary of the Company suffers any appointment of any custodian, private or
court appointed receiver or the like for it or any substantial part of its
property which continues undischarged or unstayed for a period of sixty one

(61)   days; or the Company or any subsidiary of the Company makes a general
assignment for the benefit of creditors; or the Company or any subsidiary of the
Company shall fail to pay, or shall state that it is unable to pay, or shall be
unable to pay, its debts generally as they become due; or the Company or any
subsidiary of the Company shall call a meeting of its creditors with a view to
arranging a composition, adjustment or restructuring of its debts; or the
Company or any subsidiary of the Company shall by any act or failure to act
expressly indicate its consent to, approval of or acquiescence in any of the
foregoing; or any corporate or other action is taken by the Company or any
subsidiary of the Company for the purpose of effecting any of the foregoing;

 

(iv)                The Company or any subsidiary of the Company shall default
in any of its obligations under any other Note or any mortgage, credit agreement
or other facility, indenture agreement, factoring agreement or other instrument
under which there may be issued, or by which there may be secured or evidenced
any indebtedness for borrowed money or money due under any long term

 

 

leasing or factoring arrangement of the Company or any subsidiary of the Company
in an amount exceeding $50,000, whether such indebtedness now exists or shall
hereafter be created; and

 

(v)                 The Common Stock is suspended or delisted for trading on the
Over the Counter OTCQB Venture Marketplace or OTCPink Open Marketplace (the
“Primary Market”).

 

(vi)                The Company loses its ability to deliver shares via
“DWAC/FAST” electronic transfer.

 

(vii)The Company loses its status as “DTC Eligible.”

 

(viii)             The Company shall become late or delinquent in its filing
requirements as a fully-reporting issuer registered with the Securities &
Exchange Commission.

 

(ix)                The Company shall fail to reserve and keep available out of
its authorized Common Stock a number of shares equal to at least 3 (three) times
the full number of shares of Common Stock issuable upon conversion of all
outstanding amounts under this Note.

 

(b)                 Upon the occurrence of any Event of Default, the Outstanding
Balance shall immediately increase to 150% of the Outstanding Balance
immediately prior to the occurrence of the Event of Default (the “Default
Effect”) and a penalty of $1,000 (one thousand) per day shall accrue until the
default is remedied. The Default Effect shall automatically apply upon the
occurrence of an Event of Default without the need for any party to give any
notice or take any other action. Upon such Event of Default, the entire
principal balance outstanding hereunder, together with all accrued interest and
other amounts payable hereunder, at the election of Holder, shall become
immediately due and payable, without any notice to the Company, and without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Company.

 

(3)               CONVERSION OF NOTE. This Note shall be convertible into shares
of the Company's Common Stock, on the terms and conditions set forth in this
Section 3.

 

(a)                  Conversion Right. Subject to the provisions of Section
3(c), at any time, the Holder shall be entitled to convert any portion of the
outstanding and unpaid Conversion Amount (as defined below) into fully paid and
nonassessable shares of Common Stock in accordance with Section 3(b), at the
Conversion Price (as defined below). The number of shares of Common Stock
issuable upon conversion of any Conversion Amount pursuant to this Section 3(a)
shall be equal to the quotient of dividing the Conversion Amount by the
Conversion Price. The Company shall not issue any fraction of a share of Common
Stock upon any conversion. If the issuance would result in the issuance of a
fraction of a share of Common Stock, the Company shall round such fraction of a
share of Common Stock up to the nearest whole share. The Company shall pay any
and all transfer agent fees, legal fees, costs and any other fees or costs that
may be incurred or charged in connection with the issuance of shares of the
Company’s Common Stock to the Holder arising out of or relating to the
conversion of this Note.

 

(i)                   "Conversion Amount" means the portion of the Original
Principal Amount and Interest to be converted, plus any penalties, redeemed or
otherwise with respect to which this determination is being made.

 

 

(ii)                 "Conversion Price" shall equal 65% of the lowest closing
price during the ten (10) consecutive Trading Days immediately preceding the
applicable Conversion Date on which the Holder elects to convert all or part of
this Note, subject to adjustment as provided in this Note.

 

(b)Mechanics of Conversion.

 

(i)                   Optional Conversion. To convert any Conversion Amount into
shares of Common Stock on any date (a "Conversion Date"), the Holder shall (A)
transmit by email, facsimile (or otherwise deliver), for receipt on or prior to
11:59 p.m., New York, NY Time, on such date, a copy of an executed notice of
conversion in the form attached hereto as Exhibit A (the "Conversion Notice") to
the Company. On or before the third Business Day following the date of receipt
of a Conversion Notice (the "Share Delivery Date"), the Company shall (A) if
legends are not required to be placed on certificates of Common Stock pursuant
to the then existing provisions of Rule 144 of the Securities Act of 1933 (“Rule
144”) and provided that the Transfer Agent is participating in the Depository
Trust Company's ("DTC") Fast Automated Securities Transfer Program, credit such
aggregate number of shares of Common Stock to which the Holder shall be entitled
to the Holder's or its designee's balance account with DTC through its Deposit
Withdrawal Agent Commission system or (B) if the Transfer Agent is not
participating in the DTC Fast Automated Securities Transfer Program, issue and
deliver to the address as specified in the Conversion Notice, a certificate,
registered in the name of the Holder or its designee, for the number of shares
of Common Stock to which the Holder shall be entitled which certificates shall
not bear any restrictive legends unless required pursuant the Rule 144. If this
Note is physically surrendered for conversion and the outstanding Principal of
this Note is greater than the Principal portion of the Conversion Amount being
converted, then the Company shall, upon request of the Holder, as soon as
practicable and in no event later than three (3) Business Days after receipt of
this Note and at its own expense, issue and deliver to the holder a new Note
representing the outstanding Principal not converted. The Person or Persons
entitled to receive the shares of Common Stock issuable upon a conversion of
this Note shall be treated for all purposes as the record holder or holders of
such shares of Common Stock upon the transmission of a Conversion Notice.

 

(ii)                 Company's Failure to Timely Convert. If within Three (3)
Trading Days after the Company's receipt of the facsimile or email copy of a
Conversion Notice the Company shall fail to issue and deliver to Holder via
“DWAC/FAST” electronic transfer the number of shares of Common Stock to which
the Holder is entitled upon such holder's conversion of any Conversion Amount (a
"Conversion Failure"), the Original Principal Amount of the Note shall increase
by $500 per day until the Company issues and delivers a certificate to the
Holder or credit the Holder's balance account with DTC for the number of shares
of Common Stock to which the Holder is entitled upon such holder's conversion of
any Conversion Amount (under Holder’s and Company’s expectation that any damages
will tack back to the Issuance Date). Company will not be subject to any
penalties once its transfer agent processes the shares to the DWAC system. If
the Company fails to deliver shares in accordance with the timeframe stated in
this Section, resulting in a Conversion Failure, the Holder, at any time prior
to selling all of those shares, may rescind any portion, in whole or in part, of
that particular conversion attributable to the unsold shares and have the
rescinded conversion amount returned to the Outstanding Balance with the
rescinded conversion shares returned to the Company (under Holder’s and
Company’s expectations that any returned conversion amounts will tack back to
the original date of the Note).

 

(iii)                DWAC/FAST Eligibility. If the Company fails for any reason
to deliver to the Holder the Shares by DWAC/FAST electronic transfer (such as by
delivering a physical stock certificate), or if there is a Conversion Failure as
defined in Section 3(b)(ii), and if the Holder incurs a Market Price Loss, then
at any time subsequent to incurring the loss the Holder may provide the Company
written notice indicating the amounts payable to the Holder in respect of the
Market

 

 

Price Loss and the Company must make the Holder whole by either of the following
options at Holder’s election:

 

Market Price Loss = [(High trade price for the period between the day of
conversion and the day the shares clear in the Holder’s brokerage account) x
(Number of shares receivable from the conversion)] – [(Net Sales price realized
by Holder) x (Number of shares receivable from the conversion)].

 

Option A – Pay Market Price Loss in Cash. The Company must pay the Market Price
Loss by cash payment, and any such cash payment must be made by the third
business day from the time of the Holder’s written notice to the Company.

 

Option B – Add Market Price Loss to Outstanding Balance. The Company must pay
the Market Price Loss by adding the Market Price Loss to the Outstanding Balance
(under Holder’s and the Company’s expectation that any Market Price Loss amounts
will tack back to the Issuance Date).

 

In the case that conversion shares are not deliverable by DWAC/FAST electronic
transfer an additional 10% discount to the Conversion Price will apply.

 

(iv)                DTC Eligibility. If the Company fails to maintain its status
as “DTC Eligible” for any reason, the Principal Amount of the Note shall
increase by ten thousand dollars ($10,000) (under Holder’s and Company’s
expectation that any Principal Amount increase will tack back to the Issuance
Date). In addition, the Conversion Price shall be permanently redefined to equal
50% of the lowest traded price during the twenty-five (25) consecutive Trading
Days immediately preceding the applicable Conversion Date on which the Holder
elects to convert all or part of this Note, subject to adjustment as provided in
this Note.

 

(v)                 Book-Entry. Notwithstanding anything to the contrary set
forth herein, upon conversion of any portion of this Note in accordance with the
terms hereof, the Holder shall not be required to physically surrender this Note
to the Company unless (A) the full Conversion Amount represented by this Note is
being converted or (B) the Holder has provided the Company with prior written
notice (which notice may be included in a Conversion Notice) requesting
reissuance of this Note upon physical surrender of this Note. The Holder and the
Company shall maintain records showing the Principal and Interest converted and
the dates of such conversions or shall use such other method, reasonably
satisfactory to the Holder and the Company, so as not to require physical
surrender of this Note upon conversion.

 

(c)Limitations on Conversions or Trading.

 

(i)                   Beneficial Ownership. The Company shall not effect any
conversions of this Note and the Holder shall not have the right to convert any
portion of this Note or receive shares of Common Stock as payment of interest
hereunder to the extent that after giving effect to such conversion or receipt
of such interest payment, the Holder, together with any affiliate thereof, would
beneficially own (as determined in accordance with Section 13(d) of the Exchange
Act and the rules promulgated thereunder) in excess of 4.99% of the number of
shares of Common Stock outstanding immediately after giving effect to such
conversion or receipt of shares as payment of interest. Since the Holder will
not be obligated to report to the Company the number of shares of Common Stock
it may hold at the time of a conversion hereunder, unless the conversion at
issue would result in the issuance of shares of Common Stock in excess of 4.99%
of the then outstanding shares of Common Stock without regard to any other
shares which may be beneficially owned by the Holder or an affiliate thereof,
the Holder shall have the authority and obligation to determine whether the
restriction contained in this Section will limit any particular conversion
hereunder and to the extent that the Holder determines that

 

 

the limitation contained in this Section applies, the determination of which
portion of the principal amount of this Note is convertible shall be the
responsibility and obligation of the Holder. If the Holder has delivered a
Conversion Notice for a principal amount of this Note that, without regard to
any other shares that the Holder or its affiliates may beneficially own, would
result in the issuance in excess of the permitted amount hereunder, the Company
shall notify the Holder of this fact and shall honor the conversion for the
maximum principal amount permitted to be converted on such Conversion Date in
accordance with Section 3(a) and, any principal amount tendered for conversion
in excess of the permitted amount hereunder shall remain outstanding under this
Note. “Market Capitalization” shall be defined as the product of (a) the closing
price of the Common Stock of the Common stock multiplied by

(b) the number of shares of Common Stock outstanding as reported on the
Company’s most recently filed Form 10-K or Form 10-Q. The provisions of this
Section may be waived by Holder upon not less than 65 days prior written
notification to the Company.

 

(ii)                 Capitalization. So long as this as this Note is
outstanding, upon written request of the Holder, the Company shall furnish to
the Holder the then-current number of common shares issued and outstanding, the
then-current number of common shares authorized, and the then-current number of
shares reserved for third parties.

 

(d) Other Provisions.

 

(i)                   Share Reservation. The Company shall at all times reserve
and keep available out of its authorized Common Stock a number of shares equal
to at least 3 (three) times the full number of shares of Common Stock issuable
upon conversion of all outstanding amounts under this Note; and within 3 (three)
Business Days following the receipt by the Company of a Holder's notice that
such minimum number of shares of Common Stock is not so reserved, the Company
shall promptly reserve a sufficient number of shares of Common Stock to comply
with such requirement. The Company will at all times reserve at least 17,000,000
shares of Common Stock for conversion.

 

(ii)                 Prepayment. During the first six months this Note is in
effect, the Company may redeem this Note by paying to the Holder an amount as
follows: (i) if the redemption is prior to the 30th day this Note is in effect
(including the 30th day), then for an amount equal to 110% of the unpaid
principal amount of this Note along with any interest that has accrued during
that period; (ii) if the redemption is on the 31st day this Note is in effect,
up to and including the 60th day this Note is in effect, then for an amount
equal to 115% of the unpaid principal amount of this Note along with any accrued
interest; (iii) if the redemption is on the 61st day this Note is in effect, up
to and including the 120th day this Note is in effect, then for an amount equal
to 130% of the unpaid principal amount of this Note along with any accrued
interest; (iv) if the redemption is on the 121st day this Note is in effect, up
to and including the 180th day this Note is in effect, then for an amount equal
to 150% of the unpaid principal amount of this Note along with any accrued
interest. This Note may not be redeemed after the 180th day this Note is in
effect. The redemption must be closed and paid for within 3 business days of the
Company sending the redemption demand or the redemption will be invalid and the
Company may not redeem this Note. In the event the Holder has delivered a Notice
of Conversion to the Company prior to the receipt of a redemption notice from
the Company, the Notice of Conversion shall prevail.

 

(iii)                All calculations under this Section 3 shall be rounded up
to the nearest $0.00001 or whole share.

 

 

(iv)                Nothing herein shall limit a Holder's right to pursue actual
damages or declare an Event of Default pursuant to Section 2 herein for the
Company's failure to deliver certificates representing shares of Common Stock
upon conversion within the period specified herein and such Holder shall have
the right to pursue all remedies available to it at law or in equity including,
without limitation, a decree of specific performance and/or injunctive relief,
in each case without the need to post a bond or provide other security. The
exercise of any such rights shall not prohibit the Holder from seeking to
enforce damages pursuant to any other Section hereof or under applicable law.

 

(4)REISSUANCE OF THIS NOTE.

 

(a)                  Assignability. The Company may not assign this Note. This
Note will be binding upon the Company and its successors and will inure to the
benefit of the Holder and its successors and assigns and may be assigned by the
Holder to anyone of its choosing without Company’s approval.

 

(b)                 Lost, Stolen or Mutilated Note. Upon receipt by the Company
of evidence reasonably satisfactory to the Company of the loss, theft,
destruction or mutilation of this Note, and, in the case of loss, theft or
destruction, of any indemnification undertaking by the Holder to the Company in
customary form and, in the case of mutilation, upon surrender and cancellation
of this Note, the Company shall execute and deliver to the Holder a new Note
representing the outstanding Principal.

 

(5)               NOTICES. Any notices, consents, waivers or other
communications required or permitted to be given under the terms hereof must be
in writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party) (iii) upon receipt, when sent by email; or
(iv) one (1) Trading Day after deposit with a nationally recognized overnight
delivery service, in each case properly addressed to the party to receive the
same. The addresses and facsimile numbers for such communications shall be those
set forth in the communications and documents that each party has provided the
other immediately preceding the issuance of this Note or at such other address
and/or facsimile number and/or to the attention of such other person as the
recipient party has specified by written notice given to each other party three
(3) Business Days prior to the effectiveness of such change. Written
confirmation of receipt (i) given by the recipient of such notice, consent,
waiver or other communication, (ii) mechanically or electronically generated by
the sender's facsimile machine containing the time, date, recipient facsimile
number and an image of the first page of such transmission or (iii) provided by
a nationally recognized overnight delivery service, shall be rebuttable evidence
of personal service, receipt by facsimile or receipt from a nationally
recognized overnight delivery service in accordance with clause (i), (ii) or
(iii) above, respectively.

 

 

The addresses for such communications shall be: If to the Company, to:

Max Sound Corp.

8837 Villa La Jolla Drive, Unit 12109 La Jolla, CA 92039

Attn: John Blaisure

Email: john@maxsound.com

 

 

If to the Holder:

 

Lucas Hoppel

295 Palmas Inn Way Ste 130 PMB 345

Humacao, PR 00791

Email: Luke@LukeHoppel.com

 

 

 

(6)               APPLICABLE LAW AND VENUE. This Note shall be governed by and
construed in accordance with the laws of the State of Nevada, without giving
effect to conflicts of laws thereof. Any action brought by either party against
the other concerning the transactions contemplated by this Agreement shall be
brought only in the state courts of California or in the federal courts located
in the city and county of San Diego, in the State of California. Both parties
and the individuals signing this Agreement agree to submit to the jurisdiction
of such courts.

 

(7)               WAIVER. Any waiver by the Holder of a breach of any provision
of this Note shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this Note.
The failure of the Holder to insist upon strict adherence to any term of this
Note on one or more occasions shall not be considered a waiver or deprive that
party of the right thereafter to insist upon strict adherence to that term or
any other term of this Note. Any waiver must be in writing.

 

(8)   LIQUIDATED DAMAGES. Holder and Company agree that in the event Company
fails to comply with any of the terms or provisions of this Note, Holder's
damages would be uncertain and difficult (if not impossible) to accurately
estimate because of the parties' inability to predict future interest rates,
future share prices, future trading volumes and other relevant factors.
Accordingly, Holder and Company agree that any fees, balance adjustments,
default interest or other charges assessed under this Note are not penalties but
instead are intended by the parties to be, and shall be deemed, liquidated
damages (under Holder's and Company's expectations that any such liquidated
damages will tack back to the Closing Date for purposes of determining the
holding period under Rule 144).

 

[Signature Page Follows]

 

 

IN WITNESS WHEREOF, the Company has caused this Convertible Note to be duly
executed by a duly authorized officer as of the date set forth above.

 

 

 

 

COMPANY:

 

 

Max Sound Corporation

 

 

[image_002.jpg]By:

 

Name: John Blaisure

 

Title: Chief Executive Officer

 

 

 

 

 

HOLDER:

 

 

Lucas Hoppel

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Convertible Note No. MAXD-1]

 

 

EXHIBIT A CONVERSION NOTICE

[Company Contact, Position]

[Company Name]

[Company Address]

[Contact Email Address}

 

 

The undersigned hereby elects to convert a portion of the $ Convertible Note
issued to Lucas Hoppel on ____________ into Shares of Common Stock of
____________ according to the conditions set forth in such Note as of the date
written below.

 

 

By accepting this notice of conversion, you are acknowledging that the number of
shares to be delivered represents less than 10% (ten percent) of the common
stock outstanding. If the number of shares to be delivered represents more than
9.99% of the common stock outstanding, this conversion notice shall immediately
automatically extinguish and debenture Holder must be immediately notified.

 

 

Date of Conversion: Conversion Amount: Conversion Price: Shares to be Delivered:

 

 

 

Shares delivered in name of:

 

Lucas Hoppel

 

 

 

 

Signature:

 

 

By: Lucas Hoppel

 

 